Name: Commission Regulation (EEC) No 2933/93 of 25 October 1993 amending Regulation (EEC) No 2047/84 determining the rice intervention centres other than Vercelli
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Europe;  prices
 Date Published: nan

 Avis juridique important|31993R2933Commission Regulation (EEC) No 2933/93 of 25 October 1993 amending Regulation (EEC) No 2047/84 determining the rice intervention centres other than Vercelli Official Journal L 265 , 26/10/1993 P. 0013 - 0013COMMISSION REGULATION (EEC) No 2933/93 of 25 October 1993 amending Regulation (EEC) No 2047/84 determining the rice intervention centres other than VercelliTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (1), as last amended by Regulation (EEC) No 1544/93 (2), and in particular Article 4 (5) thereof, Whereas the intervention centres are laid down in Commission Regulation (EEC) No 2047/84 (3), as last amended by Regulation (EEC) No 344/93 (4); whereas, under the terms of the consultations provided for under Article 4 (5) of Regulation (EEC) No 1418/76, the list of centres should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The section headed '5 Portugal' in the Annex to Regulation (EEC) No 2047/84 is hereby replaced by: "" ID="01">Beira Litoral> ID="02">- Granja do Ulmeiro - Soure - Lourinha"> ID="01">Ribatejo> ID="02">- Coruche - Mora - Avis - Ponte de Sor - Azumbuja"> ID="01">Alentejo> ID="02">- GrÃ ¢ndola - PegÃ µes - Ferreira do Alentejo.' ">Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 166, 25. 6. 1976, p. 1. (2) OJ No L 154, 25. 6. 1993, p. 5. (3) OJ No L 190, 18. 7. 1984, p. 5. (4) OJ No L 40, 17. 2. 1993, p. 11.